Fourth Court of Appeals
                                             San Antonio, Texas
                                                  November 4, 2015

                                                No. 04-15-00341-CV

                           BEXAR COUNTY CIVIL SERVICE COMMISSION,
                                          Appellant

                                                        v.
                                                    Carmella s
                                              Carmella GUERRERO,
                                                     Appellee

                         From the 225th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012-CI-08758
                                Honorable Antonia Arteaga, Judge Presiding

                                                         ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to December 4, 2015.

                                                                       PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Clarkson F. Brown                               Robert William Clore
                 Bexar Cty District Atty Civil Section           Clore Appeals and Litigations Support
                 300 Dolorosa, Suite 5049                        15481 South Padre Island Dr.
                 San Antonio, TX 78205                           Suite 101
                                                                 Corpus Christi, TX 78418